Opinion issued August 27, 2008
     













In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00476-CV




IN RE ARDYCE HUTSON, JEANNE C. POISSON, JESSE REDDICK,
DOYLON WASHINGTON, AND GREGORY HUNTER, Relators




Original Proceeding On Petition For Writ Of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relators, Ardyce  Hutson, Jeanne C. Poisson,
Jesse Reddick, Doylon Washington, and Gregory Hunter challenge the trial court’s
April 18, 2008 multi-district litigation pre-trial order that requires separate trials 
before separate juries in certain asbestos cases on the issue of statute of limitations.
We deny the petition for writ of mandamus as to relators Ardyce Hutson, Jesse
Reddick, Doylon Washington, and Gregory Hunter.  We dismiss the petition of
relator Jeanne C. Poisson, individually and as personal representative of the heirs and
estate of Sandra Mae Conrad, as moot, as the claims in that cause have been resolved. 
We lift our stay order of June 12, 2008. 
PER CURIAM
 
 
Panel consists of Justices Taft, Keyes, and Bland.